Citation Nr: 1230224	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  10-01 436	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from March 1953 to March 1956.  The Veteran died in July 1960.  The appellant seeks recognition as the Veteran's surviving spouse for reinstatement of VA death pension benefits.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board has reviewed both the physical claims file and the electronic file through the "Virtual VA" system in this case to ensure a complete review of the evidence.     


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of his death in July 1960. 

2.  After the Veteran's death, the appellant was awarded death pension benefits as his surviving spouse.

3.  The appellant subsequently remarried in July 1974, and her death pension benefits were terminated on the basis that she was no longer the unremarried surviving spouse of the Veteran.

4. The appellant's remarriage was terminated by the death of her second husband in May 1997.

5.  There is no basis in law for reinstatement of eligibility for death pension benefits.


CONCLUSION OF LAW

The appellant is not entitled to reinstatement of VA death pension benefits, as a matter of law.  38 U.S.C.A. §§ 101, 103, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this case, the Board recognizes that the appellant was not provided with VCAA notice with respect to her claim.  However, Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law). The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).



Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the December 2007 decision and the November 2009 Statement of the Case (SOC) explained the reason why the appellant's claim for death pension benefits had been denied.  The November 2009 SOC also included pertinent laws and regulations.  Further, the appellant has submitted written statements during the course of her claim/appeal demonstrating that she is aware of what the evidence must show to establish entitlement to the benefits sought.  See, e.g., September 2007 VA Form 21-4138; see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, she has not identified any additional pertinent evidence which should have been obtained.

For the foregoing reasons, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Death Pension 

The relevant facts in this case are not in dispute.  The appellant and the Veteran married in April 1957.  The appellant was married to the Veteran at the time of his death in July 1960.

In October 1960, following the Veteran's death, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) or Death Pension.  In January 1961, VA granted death pension benefits to the appellant, effective from July 24, 1960, on the basis that she was the unremarried widow of the Veteran.  Enclosed with the notification of her award was VA Form 21-6895, wherein the surviving spouse is advised that payments would be terminated upon remarriage.  

In August 1974, VA received a completed VA Form 21-4138 from the appellant notifying the RO that she had remarried in July 1974.  The appellant also asked the RO to advise her regarding whether her pension benefits would terminate due to her remarriage.   While the RO's response is not of record, it is observed that an overpayment was created due to the appellant's reported marriage.  VA discontinued the appellant's death pension benefits.

The appellant's second husband died in May 1997.  In February 2007, the appellant filed a claim seeking reinstatement of death pension benefits as the Veteran's widow.

In December 2007, the RO denied the appellant's claim for death pension benefits.  The RO reasoned that the evidence showed that the appellant had remarried following the Veteran's death and, as a result, could not be recognized as the surviving spouse of the Veteran.  Therefore, she was not entitled to death pension benefits.  

In evaluating the appellant's claim, the Board must consider whether the appellant's remarriage is a bar to her eligibility for VA death pension benefits, in light of the death of the appellant's second husband.  

Governing law provides that death pension may be paid to the surviving spouse of a veteran if certain requirements are met.  See 38 U.S.C.A. § 1541.

A 'surviving spouse' is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

In this case, the appellant's remarriage in August 1974 ended her status as the surviving spouse of the Veteran.  Therefore, at that time she lost eligibility for death pension benefits.  She now contends that the termination of her remarriage by death of her other husband in May 1997 should permit eligibility for death pension benefits.  Remarriage of a surviving spouse shall not bar benefits to that surviving spouse only in certain situations, which do not apply here.  The appellant's second marriage was not void or annulled (38 C.F.R. § 3.55(a)(1)), nor was the second marriage terminated (either by death or divorce) prior to 1990 (38 C.F.R. § 3.55(a)(2)).  

The surviving spouse of a veteran who has remarried may obtain restored eligibility for certain benefits if the remarriage has been terminated by death.  38 U.S.C.A. § 103(d)(2), (5); 38 C.F.R. § 3.55(a)(3), (4).  The benefits specified in the statute and regulation are dependency and indemnity compensation (DIC), medical care for survivors and dependents of certain veterans, educational assistance, and housing loans.  Id.  In this case, the appellant has never established entitlement to any of the aforementioned benefits despite her notation in the September 2007 statement that she was seeking "renewal of [her] DIC benefits".  The record reflects that the Veteran had no service-connected disabilities and the appellant has never received DIC benefits.  DIC benefits are payments made to a surviving spouse based on a service-connected death (38 C.F.R. § 3.5).  In contrast, death pension benefits are provided to a surviving spouse based on nonservice-connected death where veterans had qualifying service and certain income and net worth requirements are met (38 C.F.R. § 3.3(b).

The Board has carefully reviewed the evidence of record in this case and finds that eligibility for death pension benefits is legally precluded.  The statute cited above is clear and unambiguous in providing that restored eligibility for benefits following the dissolution of a remarriage is limited to DIC, medical care for survivors and dependents of certain veterans, educational assistance, and housing loans.  There is no provision in law to reinstate death pension benefits based on the death of the appellant's second husband in May 1997.  As discussed above, death pension is not a form of DIC.

Therefore, the Board finds the appellant is not entitled to VA death pension benefits.  Furthermore, the record reflects that the appellant was cognizant of the ramification of remarriage, as she reported to the RO in August 1974, that she had remarried the prior month, and further indicated that she knew her remarriage would likely result in the discontinuation of pension benefits for her.  Once the appellant remarried, there was no way to preserve any later entitlement to reinstatement of death pension benefits.

Because the appellant remarried after the Veteran's death, she may not be considered his surviving spouse for VA death pension purposes.  Thus, her appeal is denied.    

The disposition of this claim is based on the law, and not on the facts of the case.  Consequently, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.  





ORDER

The appellant's claim of entitlement to non-service-connected death pension benefits is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


